Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and comments, received October 11, 2021, have been fully considered by the examiner now of record.  The previous rejections have been withdrawn and a new grounds of rejection are proffered in this Office action.  Accordingly, this Office action is non-final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Couture (9,717,548).
Regarding claim 15,	Couture provides an electrosurgical device comprising a housing (20), an elongate shaft (12) extending from the housing and an end effector (100) comprising first and second jaws (120,110) being pivotable between open and closed positions.  See Figure 1.  The first jaw (820 – Figure 8) includes an electrode (861 or 862) that extends laterally outward from an outer edge of the first jaw such that the electrode may contact tissue when the jaws are in the closed position with no tissue engaged.  Figure 8 shows such a closed relationship for the jaws.  The electrode is .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11-14, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Couture (‘548) in view of the teaching of Dumbauld et al (7,232,440).
Regarding claim 1, Couture discloses an electrosurgical instrument (Figure 1) comprising a housing (20), an elongate shaft (12) extending from the housing and an end effector (100) coupled to the end of the shaft and having first and second jaws (120,110) that are pivotable to open and closed positions.  The first jaw (820 – Figure 8) includes first (861,862) and second (822) electrode portions, with the first electrode portion surrounding a perimeter of the second electrode portion and positioned laterally outward of the second electrode portion.  See, Figure 8.  The first electrode portion (861,862) is configured to be exposed along an edge of the first jaw with the end effector in the closed position (as shown in Figure 8).  Couture specifically discloses the second electrode (822) may be used to deliver bipolar energy with an opposing electrode (812) to seal tissue, and that the first electrode (861,862) is electrically isolated from the bipolar pair of electrodes.   Column 11, lines 15-27 discusses the electrical isolation of the dissector electrode with respect to Figure 6, which discussion 
Dumbauld et al disclose an analogous device comprising a housing, elongate shaft and end effectors having sealing plates to seal tissue with bipolar energy, very much like the Couture device.  Additionally, Dumbauld et al provide a separate dissector electrode (154) that extends from the jaw to selectively dissect tissue.  The dissector electrode is a monopolar electrode that is activated independently of the bipolar electrodes.  See the Abstract, for example.
To have provided the Couture device with a monopolar connection for the dissection electrode to allow for monopolar dissection of tissue independent of the bipolar sealing jaws would have been an obvious modification for one of ordinary skill in the art, particularly since Couture discloses an independent electrical connection for the dissection electrode and further since Dumbauld et al fairly teach it is known to provide a separate dissection electrode with a monopolar connection to dissect tissue in an analogous device.
Regarding claim 2, Couture discloses an independent connection for the dissector electrode, and Dumbauld et al disclose a monopolar mode for the dissection electrode that may be enabled or disabled.  Regarding claim 3, see Figure 8 of Couture with shows the relative widths for the second jaw (820) and combined widths of the first (861,862) and second (822) electrodes.  Regarding claim 5, Couture provides a return electrode (812) on the second jaw for bipolar sealing of tissue using the jaw electrodes.  Regarding claims 6 and 7, see Figures 6 and 7 which show the relationship for the 
Regarding claim 17, see discussion of claim 1 above which details the combination of the Dumbauld et al teaching of a monopolar connection for a dissector electrode on a similar bipolar sealing device.  Regarding claim 19, Couture discloses an independent connection for the dissection electrode that may be operable at any desired time, and Dumbauld et al disclose a monopolar connection for a dissector electrode that is also activatable independently of the bipolar pair at any desired time.
Regarding claim 20, the method of using the device of Couture is inherent to the structure and fully disclosed by Couture.  Dumbauld et al, as addressed above, provide the specific teaching of providing monopolar energy to a dissector electrode to dissect tissue independently of the bipolar sealing of tissue in an analogous device.
 
Claims 8-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Couture (‘548) in view of the teaching of Dumbauld et al (7,232,440) and further in view of the teaching of Dumbauld et al (2007/0106297).
The combination of the Dumbauld et al (‘440) teaching with the Couture device has been addressed previously.  Neither reference specifically discloses a sensor to 
Dumbauld et al (‘297) discloses another analogous device for grasping and sealing tissue with a pair of jaws disposed at the end of an elongate shaft.  In particular, Dumbauld et al (‘297) disclose bipolar and monopolar delivery of energy to tissue, and actuators to selectively control the operation in either the bipolar or monopolar modes of operation (Abstract).  Further, Dumbauld et al (‘297) provide a sensor to detect the closure of the jaws to enable actuation of energy delivery (paragraph [0164], for example).
To have provided the Couture device, as modified by the teaching of Dumbauld et al (‘440), with a sensor to detect jaw closure and control the delivery of energy based on jaw closure would have been an obvious modification for one of ordinary skill in the art since Dumbauld et al (‘297) fairly disclose such a sensor to control the delivery of energy to tissue in an analogous device.  The specific timing for the delivery of modes of energy (e.g. bipolar only when the jaws are closed, monopolar only when the jaws are open) are deemed to be within the purview of the skilled artisan to control delivery of energy modes at desired times.  It is noted that Couture and Dumbauld et al (‘440) disclose independent operation of the dissector electrodes.
Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmidt et al (5,456,684) and Goble (7,147,637) disclose a device having jaws with sealing electrodes and a cutting member.  Garrison (9,492,221) discloses another forceps device having a dissection function.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/           December 4, 2021